Case: 14-30250      Document: 00512823303         Page: 1    Date Filed: 11/03/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 14-30250
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 3, 2014
BRANDON SCOTT LAVERGNE,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

HOLLY BERGERAN,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2199


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
        Brandon Scott Lavergne, Louisiana prisoner # 424229, pled guilty to two
counts of first degree murder for the murders of Michaela Shunick and Lisa
Pate.       Thereafter, Lavergne filed a civil rights complaint against Holly
Bergeran. The district court treated Lavergne’s complaint as arising under 42
U.S.C. § 1983 and dismissed his claims for failure to state a claim because
Bergeran was not a state actor and, in the alternative, as barred by Heck v.


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30250     Document: 00512823303    Page: 2   Date Filed: 11/03/2014


                                 No. 14-30250

Humphrey, 512 U.S. 477 (1994). Additionally, the district court dismissed
Lavergne’s Louisiana state law claims without prejudice.
      This court reviews a dismissal for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii) de novo, applying the same standard that is used to review
a dismissal under Federal Rule of Civil Procedure 12(b)(6). Black v. Warren,
134 F.3d 732, 733-34 (5th Cir. 1998). Questions of federal jurisdiction are
likewise reviewed de novo. Davoodi v. Austin Indep. Sch. Dist., 755 F.3d 307,
309 (5th Cir. 2014).
      Lavergne’s motion for leave to file a supplemental brief is GRANTED.
In the briefs, Lavergne disavows any intent to file a Section 1983 complaint
against Bergeran. Still, he contends that his claims invoke federal jurisdiction.
Federal question jurisdiction extends only to “civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331; see
Vaden v. Discover Bank, 556 U.S. 49, 60 (2009). With the benefit of liberal
construction, Lavergne seems to allege that his claims of libel and slander raise
a federal question because Bergeran’s false statements reached across state
lines. Lavergne’s argument is unavailing. Claims of libel and slander are
quintessentially state law claims. Cf. Phelan v. Norville, 460 F. App’x 376 (5th
Cir. 2012) (upholding the district court’s decision not to exercise supplemental
jurisdiction over claims of libel and slander). The fact that Bergeran’s alleged
statements crossed state lines does not support federal question jurisdiction.
      Absent federal question jurisdiction, the district court did not have
jurisdiction over Lavergne’s state law claims of libel and slander unless the
federal diversity requirements were satisfied.      28 U.S.C. § 1332.     Under
Section 1332, a district court has jurisdiction over civil matters “where the
matter in controversy exceeds the sum or value of $75,000, exclusive of interest
and costs, and is between . . . citizens of different States.”     As Lavergne



                                       2
    Case: 14-30250    Document: 00512823303     Page: 3   Date Filed: 11/03/2014


                                 No. 14-30250

concedes, complete diversity is lacking in the case because both Lavergne and
Bergeran are citizens of Louisiana. See Stiftung v. Plains Mktg., L.P., 603 F.3d
295, 297 (5th Cir. 2010) (diversity action requires complete diversity).
      Accordingly, the district court did not err when it dismissed Lavergne’s
claims against Bergeran. The district court also did not abuse its discretion in
denying his motions to amend his complaint because the amendments were
futile. See Leal v. McHugh, 731 F.3d 405, 417 (5th Cir. 2013). In light of the
foregoing, the district court did not abuse its discretion in denying Lavergne’s
motion to appoint counsel. See Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th
Cir. 1982). To the extent Lavergne raises new claims on appeal, we do not
address them. See Williams v. Ballard, 466 F.3d 330, 335 (5th Cir. 2006).
      Lavergne’s motion to appoint counsel is DENIED, and the district court’s
judgment is AFFIRMED.




                                       3